                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 JOSEPH BIFANO and KEITH                   :
 RYNEARSON
                                           :
                      Plaintiffs                    CIVIL ACTION NO. 3:16-245
                                           :
            v.                                          (JUDGE MANNION)
                                           :
 WAYMART BOROUGH
                                           :
                     Defendant
                                           :

                                       ORDER

        In accordance with this court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

     (1) the Borough’s motion for summary judgment (Doc. 43) is GRANTED

            IN PART with respect to plaintiffs’ First Amendment claim;

     (2) plaintiffs’ state law claim against the Borough under the Pennsylvania

            Whistleblower Law is DISMISSED with leave to file in State Court.

     (3) the Clerk of Court is directed to ENTER JUDGMENT in favor of the

            Borough with respect to plaintiffs’ First Amendment claim; and

     (4) the Clerk of Court is directed to CLOSE THIS CASE.

                                               s/   Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge
DATE: March 28, 2019
16-245-03
